Citation Nr: 9935871	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  97-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of 
America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to 
February 1974.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  


FINDING OF FACT

The claim of entitlement to service connection for low 
back disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for low 
back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with service in the 
Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Continuity of 
symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (1999).  Even if the disease at issue 
is initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when 
all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, 
that is, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, VA has no 
duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 
Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The service medical records show that in June 1971, the 
veteran injured his back when he lifted his bunk.  The 
diagnosis was low back strain, and he received treatment 
through August 1971.  He also injured his back in June 
1972, when lifting a sailboat.  The diagnosis was low 
back strain/sprain.

During his service separation examination in January 
1974, the veteran reported a 3 year history of low back 
pain.  It was noted that he had injured his back in 1971 
and that it was diagnosed as muscle spasm.  The examiner 
stated that there were no complications or sequelae, and 
during the physical examination, the veteran's spine was 
found to be normal.

Numerous private medical records, dated from August 1984 
to December 1991, show that the veteran was treated for 
various low back problems, including narrowing of the L5-
S1 disc space; degenerative disc disease, L4-L5; and low 
back strain.  However, none of those records even refer 
to the veteran's back problems in service much less 
suggest a nexus between such problems and those 
demonstrated many years later.  In fact, in a document 
signed on March 20, 1989, which was submitted in 
conjunction with a Workman's Compensation claim, a 
physician noted that the veteran's low back strain after 
service was due solely to a work related injury sustained 
on November 1, 1988.  

There has been no demonstration of continuity of 
symptomatology between the in-service low back injuries 
and current low back disability.  As such, the in-service 
injuries are deemed to have been acute and transitory and 
to have resolved with no residual disability.  The only 
reports of a nexus between the low back strain in service 
and the low back problems many years later are offered by 
the veteran.  While he is qualified to report symptoms 
that are capable of lay observation, he is not qualified 
to render an opinion which requires medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, there is no plausible basis for service 
connection; and, therefore, the claim is not well 
grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the 
Court has held that VA may, nonetheless, have a duty to 
inform the veteran of the evidence necessary to render 
the claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, however, VA has already 
provided such information in evidence requests to the 
veteran and in the Statement of the Case (SOC).  
Moreover, the veteran has not cited any outstanding 
evidence which could support his claim.  Consequently, 
the Board is of the opinion that there is no need to 
further inform the veteran of the evidence necessary to 
render the claim well grounded.


ORDER

Entitlement to service connection for low back disability 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

